Citation Nr: 1136570	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-00 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability, to include major depressive disorder.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1967 to January 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).  In January 2008, the Veteran requested a Travel Board hearing; he failed to report for such hearing scheduled in September 2008.  This matter was before the Board in July 2009 when it was remanded for further development, to include a VA examination (for which the Veteran failed to report) scheduled in September 2009).  In July 2010, this matter was remanded for pertinent private treatment records identified by the Veteran.


FINDING OF FACT

A psychiatric disability to include major depressive disorder was not noted in service; the preponderance of the evidence is against a finding that the Veteran's current psychiatric disability to include major depressive disorder is related to his service or to any event therein.


CONCLUSION OF LAW

Service connection for psychiatric disability, to include major depressive disorder is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice  requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A June 2006 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample  opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  A July 2011 supplemental statement of the case readjudicated the matter after the Veteran and his representative responded and further development was completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376  (2006) (a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records.  Pursuant to the June 2009 Board remand, the RO scheduled the Veteran for a VA examination, however, as is noted above, he failed to report to such examination.  Notably, the duty to assist is not a one-way street.  A veteran cannot passively wait for assistance in those circumstances where his cooperation is needed for evidentiary development (see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 

B.	Factual Background, Legal Criteria and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence  relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence,  the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus  specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that his current depressive disorder was first manifested in service.  His STRs include an April 1968 psychological evaluation which notes, in pertinent part, that, while under the influence of alcohol, he had shown a desire to physically harm himself and had, in fact, attempted to jump out of a window.  Antisocial personality was diagnosed.  His service entrance and separation examination reports are silent for psychiatric disability.

Postservice VA and private treatment records beginning in 1999, and those from a period of incarceration in 1998, note the Veteran had a family history of psychiatric problems, and a personal history of alcohol and substance abuse, and depression.  The treatment records document various psychiatric diagnoses to include: major depressive disorder, alcohol hallucinations rule out organic hallucinosis, sleep disorder, alcohol dependence, depressive disorder with psychotic features, bipolar disorder with psychosis, and probable posttraumatic stress disorder.

As was noted above, in September 2009 the Veteran failed (without cause) to report for an examination scheduled to determine the etiology of his psychiatric disability.  

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative  equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

Under 38 U.S.C.A. § 105(a), 1110 precludes compensation where the "disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs." However, disability compensation may be paid for an alcohol abuse disability that is due to service-service connected disability.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Such compensation is available only when there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful misconduct.  Id. at 1381.

It is not in dispute that the Veteran has a variously diagnosed psychiatric disability, to include major depression disorder.  Furthermore, the record shows that during service he a psychological evaluation for behavior he exhibited.  However, there was no diagnosis or treatment of depression or of any acquired psychiatric disability in service, or on service separation.  As the record does not contain any evidence that a chronic acquired psychiatric disability, to include depression was manifested in service, service connection for such disability on the basis that it became manifest in service and persisted is not warranted.  

Consequently, what the Veteran must still show to establish service connection for psychiatric disability, to include depression, is that his current psychiatric disability is otherwise related to his service.  There is no postservice medical evidence of an acquired psychiatric disability, to include depression until 1998, some 28 years after the Veteran's discharge.  A lengthy time interval between service and the initial postservice manifestation of a disability for which service connection is sought is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230  F.3d 1330, 1333 (Fed. Cir. 2000).  Furthermore, the record does not include any medical opinion to the effect that any current psychiatric disability, to include depression may be related to the Veteran's military service.  The Board attempted to assist him to obtain such evidence, by ordering an examination for that purpose.  As was noted, he failed to appear.  Significantly, the Veteran's psychiatric manifestations appear to be related to his alcohol abuse.  As noted, 38 U.S.C.A. §§ 105(a), 1110 prohibit compensation where the "disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs."

The Board has considered the Veteran's statements to the effect that his depression was incurred during his military service.  However, as a layperson, he is not (in the absence of evidence of continuity of symptoms) qualified to offer an opinion regarding a nexus between current psychiatric disability and remote service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, it must be denied.


ORDER

Service connection for a variously diagnosed psychiatric disability, to include major depressive disorder is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


